No. 13-1489 dismissed; No. 13-1524 affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Marie Assa’ad-Faltas appeals the district court’s order denying her motion for a temporary restraining order, as well as its order dismissing her claims after a 28 U.S.C. § 1915 (2006) review. We dismiss in Appeal No. 13-1489, and affirm in Appeal No. 13-1524.
To the extent that Assa’ad-Faltas appeals the denial of her motion for a temporary restraining order in Appeal No. 13-1489, such a denial is not immediately ap-pealable and must be dismissed as interlocutory. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).
To the extent that Assa’ad-Faltas challenges the district court’s order dismissing her claims against Defendants in Appeal No. 13-1524, we have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s amended judgment. Assa’ad-Faltas v. Toal, No. 3:12-cv-02991-TLW (D.S.C. Apr. 16, 2013).
Based on the foregoing, we dismiss Appeal No. 13-1489, and affirm in Appeal No. 13-1524. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
No. 13-1489, DISMISSED; No. 13-1524, AFFIRMED